Exhibit 10.1 CREDIT AGREEMENT among WEST PHARMACEUTICAL SERVICES, INC. and Certain of Its Subsidiaries, as Borrowers, The Several Lenders From Time to Time Parties Hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent Dated as of June 3, 2011 TABLE OF CONTENTS Page SECTION 1.DEFINITIONS 1 Defined Terms 1 Other Definitional Provisions 21 SECTION 2.LOANS AND TERMS OF COMMITMENTS 22 The Loans 22 Nature of Lenders’ Obligations with Respect to Loans 23 Notes 23 Procedure for Loans 23 Conversion and Continuation Options 25 Reserved 26 Fees 26 Reserved 26 Interest Rates and Payment Dates 26 Default Interest 27 Pro Rata Treatment of Loans and Payments; Commitment Fees 27 Payments 28 LIBOR Rate Unascertainable; Illegality; Increased Costs; 28 Termination and Reduction of Commitments; Maturity Date 29 Prepayment of Loans 30 Requirements of Law 31 Taxes 32 Indemnity 34 Reserved 35 Borrowers’ Representative 35 Reserved 36 Reserved 36 Change of Lending Office 36 Substitution of Lenders 36 Defaulting Lenders 36 SECTION 3.REPRESENTATIONS AND WARRANTIES 38 Financial Condition 38 No Change 38 Corporate Existence; Compliance with Law 38 Corporate Power; Authorization; Enforceable Obligations 38 No Legal Bar 39 No Material Litigation 39 No Default 39 Taxes 39 Federal Regulations 39 ERISA 40 i Investment Company Act 41 Security Interests and Mortgage Liens 41 Environmental Matters 41 No Material Misstatements 42 Title to Properties 42 Intellectual Property 42 List of Subsidiaries 43 Solvency 43 Insurance 43 Anti-Terrorism Laws 43 Lease 44 SECTION 4.CONDITIONS PRECEDENT 44 Conditions to Closing 44 Conditions to Each Loan 46 SECTION 5.AFFIRMATIVE COVENANTS 47 Financial Statements 47 Certificates; Other Information 48 Payment of Obligations 49 Maintenance of Existence 49 Maintenance of Insurance; Property 49 Inspection of Property; Books and Records; Discussions 50 Notices 50 Environmental Laws 51 Notice and Joinder of New Subsidiaries 51 Use of Proceeds 51 Subsequent Credit Terms 52 [Intentionally Omitted] 52 Anti-terrorism Laws 52 Books and Records 52 ERISA 52 Office Property 53 Reliance Letter 54 SECTION 6.NEGATIVE COVENANTS 54 Financial Condition Covenants 54 Limitation on Liens 55 Limitations on Fundamental Changes 55 Limitation on Sale of Assets 55 Limitation on Distributions and Investments 57 Transactions with Affiliates 57 Limitation on Acquisitions 57 Fiscal Year 57 Limitation on Conduct of Business 57 Prepayments, Redemptions and Repurchases of Subordinated Debt 57 Non-Operating Subsidiary 58 Note Purchase Agreement Guarantors 58 ii SECTION 7.EVENTS OF DEFAULT 58 Events of Default 58 SECTION 8.THE ADMINISTRATIVE AGENT 61 Appointment 61 Delegation of Duties 61 Exculpatory Provisions 61 Reliance by Administrative Agent 61 Notice of Default 62 Non-Reliance on Administrative Agent and Other Lenders 62 Indemnification 63 Administrative Agent in Its Individual Capacity 63 Successor Administrative Agent 63 No Reliance on Administrative Agent’s Customer Identification Program 64 USA Patriot Act 64 Beneficiaries 64 Release of Liens 64 SECTION 9.MISCELLANEOUS 65 Amendments and Waivers 65 Notices; Lending Offices 65 No Waiver; Cumulative Remedies 66 Survival of Representations and Warranties 66 Payment of Expenses and Taxes 66 Successors and Assigns 67 Disclosure of Information 71 Adjustments; Set-off 72 Counterparts 72 Severability 72 Integration 73 GOVERNING LAW 73 Submission To Jurisdiction; Waivers 73 Acknowledgments 73 No Right of Contribution 74 WAIVERS OF JURY TRIAL 74 Joint and Several Liability of Borrowers 74 SCHEDULES SCHEDULE I Lender and Commitment Information SCHEDULE II Existing Liens SCHEDULE III Legal Description of Office Property SCHEDULE IV
